Smith, Judge.
Appellant appeals from the order of the Juvenile Court of Clayton County permanently terminating her parental rights pursuant to Code § 24A-3201 (a) (2). We reverse the order and remand the case with direction.
The findings on which the juvenile court’s order is based do not authorize the termination of parental rights. Although the court found that "the child is a [deprived child] and that the conditions and causes of deprivation are likely to continue. . .,” the court made no finding, as required by Code § 24A-3201 (a) (2), "that by reason thereof the child is suffering or will probably suffer serious physical, mental, moral, or emotional harm[.]” The order must therefore be reversed. The case is remanded to the juvenile court in order that the requisite factual determination be made. Upshaw v. Dept. of Family & Children Services, 144 Ga. App. 222 (241 SE2d 41) (1977).

Judgment reversed with direction.


Quillian, P.J., and Birdsong, J., concur.